DETAILED ACTION
Claims 1, 3-8, 12, 14-17, and 19-25 are pending, and claims 1, 3-4, 6-8, and 21-25 are currently under review.
Claims 5, 12, 14-17, and 19-20 are withdrawn.
Claims 2, 9-11, 13, and 18 are cancelled.
Claims 21-25 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/16/2021 has been entered.  Claims 1, 3-8, 12, 14-17, and 19-20, and newly submitted claim(s) 21-25, remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-8, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (WO2014163167, US 2016/0056570 referred to as equivalent English translation).
Regarding claim 1, Yoshikawa et al. discloses a solder alloy having a composition as seen in table 1 below [0052-0053, table1 example3].  The 
Specifically, it is not apparent to the examiner as to how a mere difference of 5 weight percent Sb as disclosed by Yoshikawa et al. vs. “greater than 5 weight percent Sb” as recited by the claim would result in any materially significant or distinct structure absent concrete evidence to the contrary. The examiner’s position is further bolstered by the disclosure of Yoshikawa et al. wherein a similar liquid temperature is disclosed relative to that of the instant invention, such that similar properties would be expected due to the aforementioned closeness in compositional ranges. See MPEP 2144.05(1). 
Furthermore, since Yoshikawa et al. is silent regarding any further inclusions in the composition of example 3, the examiner reasonably considers said composition to be absent any unrecited elements, such that the limitation of “consisting of...” is reasonably met.
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Yoshikawa et al. (example 3) (wt.%)
Ag
3 – 4
3.4
Cu
0.6 – 1.2
0.7
Sb
5 – 6
5
Ni and/or Co (opt.)
0.001 – 0.02
0.04
Sn
Balance
Balance


Regard claims 3-4, Yoshikawa et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned composition of Yoshikawa et al. is further substantially close to the claimed compositional ranges such that prima facie evidence of obviousness exists absent concrete evidence to the contrary.  See MPEP 2144.05(I).
Regarding claims 6-8, Yoshikawa et al. discloses the alloy of claim 1 (see previous).  Yoshikawa et al. further teaches that the alloy is provided in the form of a powder, wherein said powder can further be used as a solder ball preform [0051, 0055].  
Regarding claims 21-22, Yoshikawa et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned composition of Yoshikawa et al. is further substantially close to the claimed compositional ranges such that prima facie evidence of obviousness exists absent concrete evidence to the contrary.  See MPEP 2144.05(I).
Specifically, the examiner submits that: 1) 3.4 percent Ag of Yoshikawa et al. vs. 3.2 percent Ag as claimed, and 2) the upper limit of 5% Sb as disclosed by Yoshikawa et al. vs. 5.5% Sb as claimed are substantially close such that similar properties would appear to have been expected.  See MEP 2144.05(I).  This position is further bolstered by applicants’ own data, wherein examples 10-13 (Sb from 3.72 to 8.18 percent and Ag from 3.26 to 3.85 percent) achieve relatively similar mechanical properties [fig.10, 12-14].
Regarding claims 23-25, Yoshikawa et al. discloses the alloy of claim 21 (see previous).  Yoshikawa et al. further teaches that the alloy is provided in the .

Claims 1, 3-4, 7-8, 21-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (US 2013/0098506).
Regarding claim 1, Toyoda et al. discloses a solder alloy as seen in table 2 below [0034-0036].  The examiner notes that the overlap between the disclosed alloy composition of Toyoda et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner further notes that the recitation of “consisting of...” is reasonably met when Ni is selected as the only optional transition metal [0035].
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Toyoda et al. (wt.%)
Ag
3 – 4
3 – 4
Cu
0.6 – 1.2
0.5 – 0.7
Sb
5 – 6
1 – 8
Ni and/or Co (opt.)
0.001 – 0.02
0 – 0.5
Sn
Balance
Balance


Regarding claims 3-4 and 21-22, Toyoda et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned composition of Toyoda et al. further overlaps with the claimed compositional ranges such that 
Regarding claims 6 and 23, Toyoda et al. discloses the alloy of claims 1 and 21 (see previous).  Toyoda et al. does not expressly teach the shape of a solder ball as claimed.  However, the examiner submits that the mere recitation of a specific shape is prima facie obvious absent concrete evidence that said shape achieves significant or distinct results.  See MPEP 2144.04(IV)(B).
Regarding claims 7-8 and 24-25, Toyoda et al. discloses the alloy of claims 1 and 21 (see previous).  Toyoda et al. further teaches that the alloy is provided in the form of a powder, which the examiner also considers to reasonably meet the limitation of a preform because the alloy is in the form of a powder prior to melting [0034].
Claims 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (US 2013/0098506) in view of Yoshikawa et al. (WO2014163167, US 2016/0056570 referred to as equivalent English translation).
Regarding claims 6 and 23, Toyoda et al. discloses the alloy of claims 1 and 21 (see previous).  Toyoda et al. does not expressly teach the shape of a solder ball as claimed.  Yoshikawa et al. discloses that it is known to provide solder alloys in the shape of a ball because said ball shape is used for joining solder portions [0051].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy of Toyoda et al. by providing said alloy in the shape of a ball such that said alloy can be used to join solder portions as taught by Yoshikawa et al.

Claims 1, 3-4, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueshima et al. (US 2017/0014955).
Regarding claim 1, Ueshima et al. discloses a solder alloy having a composition as seen in table 3 below [abstract, claims 1-2].  The examiner notes that the overlap between the disclosed solder alloy of Ueshima et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner reasonably considers the recitation of “consisting of…” to be met when the optional elements of P and/or Ge are not included (ie. zero percent) [abstract, 0062].
Alternatively, Ueshima et al. further discloses that the Sb amount directly affects solder strength and ductility [0057-0058].  In other words, Ueshima et al. discloses Sb to be a result-effective variable that directly affects mechanical properties of the solder material.  Therefore, the examiner submits that it is not inventive to discover the optimal or workable ranges of Sb when the general conditions of how Sb affects solder mechanical properties is taught in the prior art.  See MPEP 2144.05.
Table 3.
Element (wt.%)
Claim 1 (wt.%)
Ueshima et al. (wt.%)
Ag
3 – 4
0 – 4
Cu
0.6 – 1.2
0.3 – 1.2
Sb
5 – 6
3 – 10
Ni and/or Co (opt.)
0.001 – 0.02
0 – 0.15

Balance
Balance


Regarding claims 3-4 and 21-22, Ueshima et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned composition of Ueshima et al. further overlaps with the claimed compositional ranges such that prima facie evidence of obviousness exists absent concrete evidence to the contrary.  See MPEP 2144.05(I)
Claims 6-8 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueshima et al. (US 2017/0014955) in view of Yoshikawa et al. (WO2014163167, US 2016/0056570 referred to as equivalent English translation).
Regarding claims 6-8 and 23-25, Ueshima et al. discloses the alloy of claims 1 and 21 (see previous).  Ueshima et al. does not expressly teach the preform shape of a solder ball or powder as claimed.  Yoshikawa et al. discloses that it is known to provide solder alloys in the shape of a ball or pellet because for use in joining fine solder portions [0051].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy of Ueshima et al. by providing said alloy in the shape of a ball or pellet (ie. powder) such that said alloy can be used to join solder portions as taught by Yoshikawa et al.  The examiner reasonably considers the aforementioned forms to meet the limitation of a “preform” prior to soldering as would have been recognized by one of ordinary skill.

Response to Arguments
Applicant's arguments, filed 4/16/2021, regarding the rejections over Yoshikawa et al. have been fully considered but they are not persuasive.
Applicant first argues that there is no overlap between the disclosed composition of Yoshikawa et al. with the claimed composition.  In response, the examiner notes that this was never alleged in the previous office action.  Rather, the previous office action stated that the disclosed upper limit of 5% Sb of Yoshikawa et al. is substantially close to the claimed Sb range of “greater than 5% to 6%” such that prima facie obviousness exists due to closeness.  See MPEP 2144.05(I).  As stated previously, since similar properties would be expected in view of applicants’ own data, the examiner reasonably considers the aforementioned Sb ranges to be substantially close such that prima facie evidence of obviousness exists absent concrete evidence to the contrary.
Applicant then argues that Yoshikawa et al. teaches away from the instantly claimed Sb range such that the claims are unobvious over Yoshikawa et al.  The examiner cannot concur.  
Firstly, as stated previously, the examiner submits that the disclosed Sb range of Yoshikawa et al. is substantially close such that prima facie obviousness exists.  See MPEP 2144.05(I).  
Secondly, although Yoshikawa et al. does indeed express a preferences for lower Sb inclusions below 5%, Yoshikawa et al. also discloses benefits to increasing Sb amounts such as improved shear strength [0027].  Thus, 
Thirdly, although applicant alleges that Yoshikawa et al. teaches away from the claimed Sb range, it is noted that Yoshikawa et al. merely teaches that Sb amounts greater than 5% increase the re-melting temperature and chance for cracking [0027].  However, the instant claim does not recite any features of a lower melting temperature or resistance to cracking.  Therefore, the examiner cannot consider Yoshikawa et al. to constitute a teaching away from the claims, which do not even recite a melting temperature or cracking resistance that is contrary to Yoshikawa et al.
Applicants further argue that the claimed Sb range of 5 to 6 percent is critical as demonstrated in fig.10-14 of the instant specification.  The examiner cannot concur.  
Firstly, it is noted that evidence of criticality must be reviewed to see if said critical results occur over the entire claimed range.  See MPEP 716.02(d).  Although applicants’ allege that the claimed Sb range of 5 to 6 percent is critical, applicants’ only present inventive examples having an Sb amount of 5.7% [example 12, fig.10-14].  The examiner cannot consider this single inventive example to be sufficient to demonstrate criticality over the entire claimed range of 5 to 6 percent, contrary to applicants’ allegations.  Furthermore, claims 21-22 recite an Sb amount of 5.5%, which is also not sufficiently represented by 5.7% Sb.  
statistical or practical significance absent concrete evidence to the contrary (emphasis added).
Finally, it is noted that evidence of criticality must show unexpected or greater than expected results, which the examiner submits has not been demonstrated.  Specifically, applicants allege that increasing Sb serves to achieve higher shear strength in p.7-8 of the remarks filed 4/16/2021.  However, Yoshikawa et al. expressly teaches that Sb is known to improve shear strength [0027].  Thus, absent concrete evidence to the contrary, the examiner cannot consider the claimed Sb to be evident of criticality because Sb is already known in the prior art to improve shear strength as taught by Yoshikawa et al.   
Applicant's arguments, filed 4/16/2021, regarding the rejections over Toyoda et al. have been fully considered but they are not persuasive.
Applicant disagrees with the rejections over Toyoda et al. for the same reasons as proposed above.  However, the examiner cannot concur for the same reasons as explained above.
Applicant further alleges that Toyoda et al. does not meet the claimed Sb range because Toyoda et al. discloses a preferred Sb range of 2 to 5 percent.  .  

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734